Citation Nr: 0203499	
Decision Date: 04/17/02    Archive Date: 04/26/02

DOCKET NO.  99-13 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for the service-connected residuals of a fracture of the 
right patella.  

2.  Entitlement to an effective date earlier than 
November 27, 1996 for the grant of service connection for a 
right knee disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Dean



INTRODUCTION

The appellant had active service from January 1984 to January 
1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating determinations or notices by the Winston-
Salem, North Carolina Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

By rating actions dated in November 2000 and November 2001, 
the RO has denied claims by the appellant seeking a total 
disability rating on the basis of individual unemployability 
(TDIU).  A timely notice of disagreement is not in the file 
before the Board with respect to either of these 
determinations.  

This case was developed and adjudicated by the RO pursuant to 
the provisions of the Veterans Claims Assistance Act (VCAA) 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
at 38 U.S.C.A. § 5100 et. seq. (West Supp. 2001)).  See the 
RO's letter to the appellant dated June 21, 2001.  The RO has 
obtained and reviewed the reports of VA examinations of the 
appellant in April 1998 and September 2001; and it has 
requested relevant medical evidence from a private hospital 
and the Social Security Administration, although without 
success in both cases.  There does not appear to be any 
additional evidence which has not already been obtained and 
reviewed by the RO which is relevant to the claims presently 
on appeal. Furthermore, the appellant has been provided with 
notice as to the type of evidence and information needed to 
support the present claims.  

It appears that the appellant filed a claim in April 1998 
seeking nonservice-connected disability pension benefits 
which the RO has not as yet adjudicated.  This matter is 
referred to the RO for appropriate further action.  



FINDINGS OF FACT

1.  The service-connected right knee disability is manifested 
by a limitation of flexion to 85 degrees with pain on the 
extremes of this motion, some crepitus, and a limping gait; 
no instability, fatigue, weakness or lack of endurance in the 
right knee were found on the first two official examinations 
of the appellant.  

2.  The evidence establishes, and the appellant does not 
dispute, that his initial claim seeking service connection 
for a right knee disability was filed with VA on November 27, 
1996, more than 10 years after his separation from active 
service in January 1986.  


CONCLUSIONS OF LAW

1.  Entitlement to an initial rating in excess of 10 percent 
for the service-connected right knee disability has not been 
demonstrated.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Parts 3&4, including Code 5257 (2001).  

2.  Entitlement to an effective date earlier than 
November 27, 1996 for the grant of service connection for a 
right knee disability is not established.  38 U.S.C.A. § 5110 
(West 1991); 38 C.F.R. §§ 3.151, 3.400 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Rating for the Right Knee Disability

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2001).  

Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  Since compensation benefits are 
not payable for any level of disability manifested while 
serving on active duty, postservice medical reports are of 
primary relevance in determining the initial rating to be 
assigned for a service-connected disability.  See 38 C.F.R. 
§ 3.400(b).  Furthermore, since in this case the appellant's 
initial claim was not received until November 1996, more than 
10 years after his separation from service, medical evidence 
dating from earlier than the date of claim is not particularly 
relevant to the initial rating at issue in the present appeal.  
See 38 C.F.R. § 3.400(b)(2)(i).  Also for consideration are 
the provisions of "staged" ratings for initial grants of 
disability ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  

The Rating Schedule provides that a slight degree of recurrent 
lateral instability or of other impairment in a knee, 
established by competent medical evidence, will be rated 
10 percent disabling; a moderate degree will warrant a 
20 percent rating, and a severe degree of lateral instability 
will warrant a 30 percent rating.  38 C.F.R. § 4.71a, 
Code 5257.  

A limitation of leg flexion to 45 degrees will also warrant a 
10 percent rating; whereas flexion must be limited to 
30 degrees to warrant a 20 percent rating, and to 15 degrees 
to warrant a 30 percent rating.  38 U.S.C.A. § 4.71a, 
Code 5260.  Likewise, a limitation of leg extension to 
10 degrees is consistent with a 10 percent rating, limitation 
to 15 degrees with a 20 percent rating, limitation to 
20 degrees with a 30 percent rating, to 30 degrees with a 
40 percent rating, and to 45 degrees with a 50 percent rating.  
38 C.F.R. § 4.71a, Code 5261.  

Next, malunion of the tibia and fibula with a slight degree of 
knee disability will be rated 10 percent disabling; with a 
moderate degree of knee disability, 20 percent disabling; and 
with a marked degree of knee disability, 30 percent disabling.  
38 C.F.R. § 4.71a, Code 5262.  

Ankylosis (fusion) of a knee in flexion at an angle of 
10 degrees or greater would warrant a rating from 40 to 
60 percent.  38 C.F.R. § 4.71a, Code 5256.  

In the present case, the appellant fractured his right 
patella in a kitchen accident in June 1984 when a large 
cooking pot struck the right knee.  He was taken to the 
hospital and put in a cast.  Three weeks later, in July 1984, 
it was reported that appellant had broken his cast, the 
pieces of which were removed, and the appellant was then 
placed upon crutches for two more weeks.  X-ray films at this 
time (July 1984) disclosed a healing patellar fracture.  No 
surgery was performed upon the right knee in service or 
later.  The history of the previous right patellar fracture 
was noted at the time of the appellant's separation physical 
examination in January 1986, but no relevant findings were 
reported on that examination.  

Nothing was received from the appellant until November 1996, 
when he filed his initial claim seeking disability 
compensation benefits for the right knee injury sustained in 
service.  In February 1998, statements were received from 
three lay witnesses who reported their observations of the 
appellant's problems with his right knee, especially in 
relation to his ability to keep up with his work load.  

The appellant received his first official medical examination 
in April 1998.  He related his medical history to the 
examiner, indicating that he had done fine for a number of 
years until recently, when his right knee started swelling 
and bothering him.  He said that cold and wet weather 
especially bothered him, although he complained of pain all 
of the time.  The examiner reported that the appellant was 
being examined at maximum disability after making the long 
trip for this examination.  He did not use crutches, a brace, 
or a cane, and he had had no surgery on his right knee.  
Although the appellant was presently unemployed, it was 
reported that he was able to do all of his daily activities.  

Physical examination of the appellant in April 1998 disclosed 
some effusion in the patellar area, with only a very slight 
limitation of motion in the right knee: full extension, with 
flexion to 135 degrees (Full flexion is to 140 degrees.  See 
38 C.F.R. § 4.71, Plate II).  There was pain with pressure 
over the patella with only a small effusion.  The appellant 
could stand on his toes and heels, and he was able to squat 
without any reported difficulty.  His leg strength was 5/5 
bilaterally.  X-ray films of the right knee disclosed no 
evidence of the previous patellar fracture or of degenerative 
joint disease (arthritis).  

By rating action dated in October 1998, service connection 
was granted for the residuals of a displaced fracture of the 
right patella, rated 10 percent disabling, effective from the 
date of claim, November 27, 1996.  

Employment information submitted by the appellant in December 
1999, March 2000, and October 2000 indicated that he claimed 
to be having trouble maintaining employment in a variety of 
jobs demanding substantial physical labor (construction work, 
carpenter's assistant, etc.) due to his right knee 
disability.  However, he always obtained another job, and in 
October 2000 he reported that he was working 30-32 hours per 
week as a cook, although he still complained that his right 
knee disability made it hard for him to get through the day.  

On his second official VA examination in September 2001, the 
appellant indicated that he was not working and that his 
right knee hurt all of the time, although it was worse in 
cold weather.  He did not use crutches, a brace, or canes, 
nor had he experienced any dislocations of the right knee.  
X-ray studies of the right knee disclosed a healed patellar 
fracture without significant degenerative changes (arthritis) 
or acute abnormalities.  

Physical examination of the appellant at this time revealed 
full extension in the right knee, with flexion limited to 
85 degrees and with pain on the extremes.  The examiner found 
no evidence of fatigue, weakness, lack of endurance, edema, 
effusion, instability, tenderness, redness, abnormal 
movement, or guarding of movement in the right knee.  There 
was no ankylosis, and weightbearing was good; although the 
appellant walked with a limp.  

Based upon a thorough review of the relevant evidence, as 
summarized above, the Board is unable to conclude that staged 
ratings are called for in this case or that a schedular 
disability rating in excess of 10 percent is warranted.  
Although the appellant manifests some limitation of motion in 
the right knee (flexion limited at most to 85 degrees) this 
limitation of motion is not of a compensable degree.  
See Codes 5260, 5261.  Given that the appellant also 
manifests pain on the extremes of right knee motion, with a 
small degree of effusion on some occasions, a 10 percent 
rating based upon a slight degree of right knee impairment 
under Code 5257 of the Rating Schedule would seem to be 
appropriate.  The appellant does not manifest the symptoms of 
moderate or severe knee impairment consistent with a higher 
schedular rating.  

Furthermore, the appellant has demonstrated no complaints or 
findings of instability or other functional limitations of 
the right knee.  See 38 C.F.R. §§ 4.40 & 4.45; see also De 
Luca v. Brown, 8 Vet. App. 202 (1995).  In the absence of 
competent medical evidence of either instability or 
functional limitation (other than limited motion) of the 
right knee due to pain or weakness, the Board can find no 
basis in the current record for awarding one or more separate 
and compensable ratings for the service-connected right knee 
disability.  See Lichtenfels v. Brown, 1 Vet. App. 484 
(1991); Hicks v. Brown, 8 Vet. App. 417 (1995); see also 
VAOPGCPREC 23-97 (July 1, 1997) and VAOPGCPREC 9-98 
(August 14, 1998).  

The Board has both noted and considered the appellant's 
contentions (see VA Form 9, dated in June 1999) concerning 
his inability to jog or to play basketball, tennis, and 
football due to his service-connected right knee disability; 
however, these types of non-economic limitations are not 
intended to be compensated by VA disability compensation 
benefits and cannot, therefore, be considered in determining 
the proper disability rating.  

There is no indication in the record that the schedular 
evaluation is inadequate to evaluate the impairment of the 
appellant's earning capacity due to the disability at issue, 
and it does not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedule of standards.  Thus, the provisions 
of 38 C.F.R. § 3.321 relating to referrals for extraschedular 
evaluations are not applicable here.  Although the Board may 
not assign an extraschedular rating in the first instance, 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996), nothing precludes 
the Board from reaching a conclusion, in this case affirming 
the RO, that the criteria for submission under 38 C.F.R. 
§ 3.321(b)(1) are not met.  Bagwell v. Brown, 9 Vet. App. 337 
(1996).  

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet.App. 589 (1991).  The Board has 
found no section that provides a basis upon which to assign a 
higher disability evaluation for the disability at issue.  
The appeal as to this issue is denied.  As the weight of the 
evidence is against the claim, there is no basis for 
application of the doctrine of reasonable doubt.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.

Effective Date for the Grant of Service Connection for a 
Right Knee Disability

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 C.F.R. § 3.151(a).  
Disability compensation benefits for disabilities incurred or 
aggravated in service may be paid from the day following 
separation from active service if a claim is received within 
one year after separation from service.  38 C.F.R. 
§ 3.400(b)(2).  In all other circumstances, compensation 
benefits cannot be paid earlier than the date of claim or the 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400.  

In the present case, the evidence establishes, and the 
appellant does not dispute, that the appellant's first claim 
seeking service connection for a right knee disability (or 
for any other disability) was filed with VA on November 27, 
1996, more than 10 years after his separation from active 
service in January 1986.  Under these circumstances, the 
grant of service connection for a right knee disability 
cannot be effective earlier than the date of claim, 
November 27, 1996.  

Although the appellant complains that it is unfair for VA to 
deny him retroactive payments of compensation benefits all 
the way back to his injury in service, it can be seen that 
his own failure to assert a claim for those benefits earlier 
than November 1996 is solely responsible for this state of 
affairs.  

In cases such as this, where the law is dispositive, the 
claim should be denied because of the absence of legal merit.  
Sabonis v. Brown, 6 Vet.App. 426 (1994).  Accordingly, the 
appeal is denied.  


ORDER

As to both issues, the appeal is denied.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

